Citation Nr: 1429060	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent




ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in May 2009 and March 2010, a statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.  

In December 2012, the Board remanded these matters as the Veteran requested to appear before a Veterans Law Judge of the Board and no hearing had been scheduled.  In accordance with the Board's remand directives, the Veteran was scheduled to present testimony at a local VA office before a Veterans Law Judge in August 2013, but failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report, or a request to reschedule the hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013).  

The issues of service connection for an acquired psychiatric disability and heart condition, and the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has no higher than Level IV hearing acuity in the right ear and no higher than Level II hearing acuity in the left ear.
CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   See  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial evaluation of his bilateral sensorineural hearing loss disability following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's pertinent VA and private treatment records and social security records have been secured.  The RO arranged for a VA audiological examination in March 2009, which includes an addendum opinion dated April 2009.  The Board finds that the examination report contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The examiner elicited information from the Veteran concerning the functional effects of his disability, noting that the Veteran has difficulty understanding conversational speech.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA and VBMS (VA's electronic data storage systems), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 381 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Merits of the Claims 

The Veteran claims entitlement to assignment of a higher disability rating for his bilateral hearing loss, contending that his disability has been more severely disabling than the initial assigned rating of zero percent reflects.

Where an increase in the level of a service-connected disability is at issue, as in the present case, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran was previously denied service connection for bilateral hearing loss in prior rating decisions that became final since no notice of disagreement were received.  38 U.S.C.A. § 7105.  In August 2008, the Veteran requested to reopen his claim of service connection, and in a May 2009 rating decision, the RO reopened the claim, granted service connection, and assigned a noncompensable rating, effective August 15, 2008 (the date of the reopened claim).  Accordingly, VA must review the evidence of record from August 2008 to determine if there was an ascertainable increase in the Veteran's bilateral hearing loss.  In so doing, the Board must also consider all potentially applicable regulations pertaining to rating hearing impairment.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation for hearing impairment based on testing conducted by a state-licensed audiologist.  The testing must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  However, where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  38 C.F.R. § 4.85, Table VIA. 

In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, using whichever results in the higher Roman numeral designation.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is applied.  38 C.F.R. § 4.86(b).  

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA are applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect. 38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Veteran submitted a September 2008 private audiological evaluation report in support of his increased rating claim.  According to the report of audiological evaluation, the Veteran's puretone thresholds, in decibels, were as follows:


1000
2000
3000
4000
R
25
25
X
30
L
25
30
35
60

The average puretone thresholds were 20 decibels in the right ear and 38 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 84 percent in the left ear.

Under Table VI, the hearing acuity shown constitutes Level IV hearing in the right ear and Level II hearing in the left ear.  No exceptional pattern of hearing loss is shown in either ear.  See  38 C.F.R. § 4.86(a).  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a zero percent rating under Code 6100. As the Veteran is already in receipt of a zero percent disability rating for hearing loss, this private examination report's audiometric data does not provide a basis for assigning any increased disability rating for the Veteran's bilateral hearing loss.

The Board notes that it was unable to determine a reading for the right ear at 3000 Hertz.  However, the Board has determined that a clarifying opinion from the private examiner is not necessary as any reasonable reading at 3000 Hertz would not lead to a compensable rating for bilateral hearing loss.   Accordingly, the clarifying information would not bear greatly on the probative value of the examination report.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  The Board also notes that the Veteran was subsequently provided a VA audiological examination.

On March 2009 VA evaluation, puretone thresholds, in decibels, were as follows:


1000
2000
3000
4000
R
20
20
25
45
L
25
20
25
55

The average puretone thresholds were 28 decibels in the right ear and 31 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 92 percent in the left ear. The Veteran described difficulty understanding conversational speech.  The examiner diagnosed normal to moderate bilateral sensorineural hearing loss.  

Under Table VI, the hearing acuity shown constitutes Level III hearing in the right ear and Level I hearing in the left ear.  No exceptional pattern of hearing loss is shown in either ear.  See  38 C.F.R. § 4.86(a).  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a zero percent rating under Code 6100. As the Veteran is already in receipt of a zero percent disability rating for hearing loss, this examination report's audiometric data does not provide a basis for assigning any increased disability rating for the Veteran's bilateral hearing loss.

Regarding the Veteran's assertions that his hearing impairment is more severe than reflected by the ratings currently assigned, the Board acknowledges that the Veteran is competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, the Veteran is not competent to establish the level of his hearing disability on his own.  As is noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in no increase in the ratings currently assigned.  See Lendenmann, 3 Vet. App. at 349.  As is explained above, the competent (medical) evidence of record does not show that an increased rating is warranted.

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the veteran's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination.   38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board further notes that the VA examination addresses the functional effects of the Veteran's hearing loss by noting the Veteran's difficulty in understanding conversational speech but concluding that his hearing loss has no significant effects on his occupation.  See Martinak v. Nicholson¸21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report).  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.   The record does not present such an "exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  


ORDER

A compensable disability rating for bilateral sensorineural hearing loss is not warranted.  To this extent, the appeal is denied. 



REMAND

Although this case has been remanded before, the Board finds that the March 2009 VA posttraumatic stress disorder (PTSD) examination is inadequate.  The examiner was instructed to opine if it is as likely as not that the Veteran's PTSD is related to his cited experiences in combat.  The examiner was also advised that an in-service stressor arising had been conceded.

Finding that the Veteran did not have PTSD, the examiner provided a diagnosis of adjustment disorder with anxiety and depression, concluding that the majority of his problems are related to continued bereavement following his wife's death and his childhood experiences, although his military experiences "may have slightly engrained the personality response style developed as a result of childhood upbringing."  The examiner opined that it was less likely as not that such was permanently aggravated by military service.  The Board finds this opinion to be inadequate as it fails to address the causation aspect of service connection.  Furthermore, the Board notes that it has been over five years since the Veteran's PTSD examination and that additional VA and private psychiatric treatment records have been added to the record since then.  Under the circumstances, the case must be returned for clarification to allow for informed appellate review.

The Board also notes that the Veteran filed a separate claim for PTSD in November 2013.  From a review of VBMS, it appears that the RO has started to develop this claim.  The Board finds that this separate claim is part of the acquired psychiatric disability claim currently in appellate status.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran specifically claims entitlement to service connection for heart condition as secondary to his service connection claim for an acquired psychiatric disability.   The Veteran also claims entitlement to TDIU as due to either his psychiatric disability or heart condition.   These issues are inextricably intertwined with the appeal seeking service connection for an acquired psychiatric disability.  Hence, consideration of whether the Veteran is entitled to service connection for a heart condition and whether he is entitled to TDIU must be deferred pending resolution of the psychiatric disability claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

(a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to the Veteran's verified stressor.  If the Veteran has some symptoms of PTSD, but does not meet the DSM-IV criteria for a diagnosis, then the examiner should explain why the diagnostic criteria are not met.

(b)  For each psychiatric disorder diagnosed other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder was manifested during service or is otherwise causally related to service.  This opinion should contemplate and discuss any pertinent events during the Veteran's military service.

A rationale should be offered for all opinions presented.

2.  If, and only if, the AOJ finds that the Veteran is entitled to service connection for an acquired psychiatric disability, schedule the Veteran for a VA cardiovascular examination to determine whether it is at least as likely as not (a 50% or higher degree of probability) that he suffers from a heart condition that is causally related to service on any basis and whether such diagnosed condition(s) is proximately due or aggravated by his service-connected acquired psychiatric disorder.   

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  A rationale should be offered for all opinions presented.

3.  If, and only if, the AOJ finds that the Veteran is entitled to service connection for an acquired psychiatric disability, schedule the Veteran for a VA examination by an appropriate examiner to determine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disability(ies) renders him unable to obtain and/or maintain gainful employment, given his level of education and work history. The Veteran's age may not be considered when making this determination.

If any other examinations are deemed warranted in order to provide the requested opinion, additional examinations should be scheduled.  If the Veteran's service-connected disability(ies) does not render him unemployable, the examiner should report the type(s) of employment the Veteran would be capable of engaging with his current service-connected disability, given his current skill set and educational background.

4.  In the interest of avoiding further remand, the AOJ should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.

5.  After all indicated development has been completed to the extent possible, the AOJ should readjudicate the claims in light of all the evidence of record.  If any benefit remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


